Citation Nr: 1535274	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  14-30 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the right knee osteoarthritis.

2.  Entitlement to a disability evaluation in excess of 10 percent for the left knee osteoarthritis.

3.  Entitlement to a disability evaluation in excess of 10 percent for the right ankle osteoarthritis.

4.  Entitlement to a disability evaluation in excess of 10 percent for the left ankle osteoarthritis.

5.  Entitlement to a disability evaluation in excess of 10 percent for the bilateral foot osteoarthritis.

6.  Entitlement to service connection for shin splints.

7.  Entitlement to service connection for bone spurs in the feet.

8.  Entitlement to service connection for a low back disorder.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for arthritis of the hips.

11.  Entitlement to service connection for prostate cancer, to include as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant had active service in the United States Army from June 1960 to August 1982, when he retired.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the record indicates that the Veteran, in his Substantive Appeal to the Board on a VA Form 9 dated in June 2014, requested a Board videoconference hearing.  The case was transferred to the Board without any such hearing being scheduled.  In June 2015, the Veteran's representative stated that there is no indication that the Veteran's request for a Board hearing had been withdrawn and therefore the representative asked that the case be remanded.

A hearing on appeal must be granted when, as in this case, an appellant expresses a desire for it.  38 C.F.R. § 20.700(a).  In view of the foregoing, this case must be REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing at his local RO before a Veterans Law Judge, as the docket permits.  Offer him the option of a Travel Board hearing or a videoconference hearing, whichever he prefers. 

Notify the Veteran and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

Advise the Veteran that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

All correspondence pertaining to this matter must be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOY A. McDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (5).

